Hallmark Bldrs v. Benchmark                                         















IN THE
TENTH COURT OF APPEALS
 

No. 10-92-122-CV

     HALLMARK BUILDERS, INC.,
                                                                                              Appellant
     v.

     BENCHMARK CONSTRUCTORS, INC.
     AND LEWIS H. SELF, ET AL.,
                                                                                              Appellees
 

From the County Civil Court at Law No. 2
Harris County, Texas
Trial Court # 560,573
                                                                                                    

MEMORANDUM OPINION
                                                                                                    

      This is an appeal from a judgment signed on December 6, 1992.  A timely motion for new
trial and appeal bond were filed, and the transcript was filed in the Houston 1st Court of Appeals
on April 3, 1992.
      Neither an appellant's brief nor a motion for extension of time for filing a brief has been
received.
      The appeal is dismissed for want of prosecution.  Tex. R. App. P. 74(l)(1) and 13(a)(i).
                                                                                     PER CURIAM

Before Chief Justice Thomas,
      Justice Cummings, and
      Justice Vance
Dismissed
Opinion delivered and filed July 15, 1992
Do not publish

stify; line-height: 0.388889in">          Appellant plead guilty to the misdemeanor offense of theft over $20 and under $200 in all
four cases, for which she was sentenced to six months in jail on 10-91-189-CR and 10-89-190-CR
and five months in jail on 10-91-191-CR and 10-91-192-CR.
          Appellant has filed a request in this court, personally signed by her and approved by her
attorney, to withdraw her notices of appeal and dismiss her appeals.  No decision of this court
having been delivered prior to the receipt of Appellant's request, her request to withdraw her
notices of appeal is granted, and the appeals are dismissed.
                                                                                 PER CURIAM

Before Chief Justice Thomas,
          Justice Cummings and
          Justice Vance
Dismissed
Opinion delivered and filed November 6, 1991
Do not publish